 1   Ryan J. Lorenz – #8165
     CLARK HILL PLC
 2   14850 N. Scottsdale Road, Suite 500
     Scottsdale, Arizona 85254
 3   Telephone: (480) 684-1100
     Facsimile: (480) 684-1167
 4   Email: rlorenz@clarkhill.com
 5   Andre Lagomarsino – #6711
     LAGOMARSINO LAW
 6   3005 W. Horizon Ridge Parkway, Suite 241
 7   Henderson, Nevada 89052
     Telephone: (702) 383-2864
 8   Facsimile: (702) 383-0065
     Email: aml@lagomarsinolaw.com
 9
     Attorneys for Plaintiff
10   Sentinel Rock Wealth Management, LLC
11
                                 UNITED STATES DISTRICT COURT
12
                                  FOR THE DISTRICT OF NEVADA
13
      Sentinel Rock Wealth Management,            Case No. 2:16-cv-01643-MMD-VCF
14    LLC, a Nevada limited liability
      company,                                    STIPULATION TO SET ASIDE
15                                                 JUDGMENT AND DISMISS
                                Plaintiff,                  AND
16                                                         ORDER
      vs.
17
      Kenneth R. Hartley; Erisey Wealth
18    Management, L.L.C., an Arizona
19    limited liability company,

20                              Defendants.

21

22           Plaintiff Sentinel Rock Wealth Management, LLC and Defendants Kenneth
23   R. Hartley and Erisey Wealth Management, LLC, through their respective counsel,
24   hereby stipulate to set aside the judgment for costs [doc 78] and to dismiss the
25   Plaintiff’s complaint [doc 1] with prejudice, with each side to bear their respective
26   fees and costs.
27
28
                                              1
     221855972.1 54833/198850
 1           DATED this 2 day of July 2019.
 2
                                        LAGOMARSINO LAW
 3

 4                                             AND

 5                                      CLARK HILL PLC
 6
                                        By:/s/ Ryan J. Lorenz
 7                                        Ryan J. Lorenz
 8                                        Attorneys for Plaintiff
                                          Sentinel Rock Wealth Management, LLC
 9

10                                      Ogletree, Deakins, Nash, Smoak &
                                        Stewart, P.C.
11

12
                                        By:/s/ Molly M. Rezac
13                                        Molly M. Rezac
14
                                          Marcus B. Smith
                                          Attorneys for Defendants Kenneth Hartley
15                                        and Erisey Wealth Management, LLC
16

17
                            ORDER SETTING ASIDE JUDGMENT
18
                                        AND
19                               ORDER OF DISMISSAL

20
             This matter came before the court on the stipulation [doc 79] to set aside the
21
     judgment for costs [doc 78] and to dismiss the Plaintiff’s complaint [doc 1]. Good
22
     cause appearing,
23
             IT IS ORDERED setting aside the judgment for costs [doc 78].
24
             IT IS FURTHER ORDERED dismissing the Plaintiff’s complaint [doc 1]
25
     with prejudice, with each party to bear their respective fees and costs. The court
26
     notes that this matter is or was on appeal to the Ninth Circuit Court of Appeals [doc
27
28
                                               2
     221855972.1 54833/198850
 1   76]. This order shall take effect upon issuance of mandate from the Ninth Circuit
 2   Court of Appeals or upon resumption of jurisdiction of this court.
 3                                     IT IS SO ORDERED:
 4
                                       ______________________________________
 5                                     Hon. Mirand M. Du
                                       UNITED STATES MAGISTRATE JUDGE
 6                                              July 2, 2019
                                       DATED: ______________________________
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                              3
     221855972.1 54833/198850
